Exhibit 10

ASSIGNMENT AGREEMENT



THIS ASSIGNMENT (the “Assignment”) is dated as of August 26, 2009 by and between
(i) Montana Mining Corp., which is a Nevada corporation, (“Montana”) and (ii)
Dobhai Ventures, Inc., which is a Province of British Columbia corporation (the
“Dobhai”). Produced Water Solutions, Inc., (“PWS”), which is a Province of
Alberta corporation, and the shareholders of Produced Water Solutions, Inc.,
(the “PWS Shareholders”) who are also executing this Assignment for the purpose
of providing a consent under the Agreement (as defined below).
 
WITNESSETH:
 

WHEREAS, as of November 20, 2008, as amended February 2, 2009 and July 10, 2009,
Montana entered into a Share Exchange Agreement (the “Agreement”) with PWS and
the PWS Shareholders pursuant to which the parties agreed that Montana would
acquire PWS on the terms and conditions of the Agreement;
 
WHEREAS, Dobhai desires to assume the Agreement and Montana desires to assign
the Agreement to Dobhai as set forth herein; and
 
WHEREAS, concurrent with the execution of this Assignment, Dobhai, PWS and the
PWS Shareholders have entered into a letter agreement that sets out the terms
upon which Dobhai will acquire all the outstanding shares of PWS (the “Dobhai
Acquisition”) and provides for the termination of the Agreement;
 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, and $1.00 paid by Dobhai to each of
Montana, PWS and the PWS Shareholders, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:



FOR GOOD AND VALUABLE CONSIDERATION, Montana hereby assigns, transfers and sets
over to Dobhai all rights, title and interest held by Montana in and to the
Agreement subject to the following provisions:
 

WARRANTIES AND ASSUMPTIONS
 
Montana warrants and represents that said Agreement is in full force and effect
and is fully assignable subject to the prior written consent of PWS and the PWS
Shareholders which consent is evidenced hereto; and
 

Montana further warrants that it has full right and authority to assign the
Agreement and that the Agreement herein assigned is free of lien, encumbrance or
adverse claim except that certain promissory note dated November 20, 2008,
executed by PWS, that will remain a valid claim of Montana on PWS until the
payment of the cash consideration recited herein.
 
 

[Remainder of this page left intentionally blank]



1

--------------------------------------------------------------------------------

ROYALTY
 

Subject to the completion of the Dobhai Acquisition, Dobhai hereby grants to
Montana a two and one half percent (2½%) royalty on all net revenue that is
actually received by Dobhai or PWS from the “Produced Water” services provided
by PWS to the oil and gas industry using PWS’ reverse osmosis and
ultra-filtration technology during the period ending thirty six (36) months from
the date of this Assignment. Notwithstanding the foregoing, the maximum total
royalty payment due to Montana is one million United States dollars
(US$1,000,000). For the purpose of calculating the royalty, “net revenue” is the
gross invoiced amount that is paid less all (i) discounts actually given, (ii)
rebates, chargeback and other allowances actually given, (iii) retroactive price
reductions actually granted, (iv) bad debts, sales or excise taxes, and other
governmental charges actually incurred or accounted for and (v) direct operating
costs. Dobhai shall remit said royalty to Montana on the last day of each
calendar month subject to adjustment, if any, on a quarterly basis.



CASH CONSIDERATION
 
Within ten (10) days of the completion of the Dobhai Acquisition, Dobhai shall
pay to Montana a cash payment of one hundred and thirty five thousand United
States dollars (US$135,000).



LIMITATIONS AND SAVING
 
Dobhai’s obligation to pay the royalty and cash consideration set out above is
subject to receipt of all required approvals of the TSX Venture Exchange (the
“TSXV”) and the shareholders of Dobhai to the completion of the Dobhai
Acquisition including the payments due hereunder to Montana. Dobhai covenants to
use reasonable commercial efforts to obtain the required approvals of the TSXV
and the shareholders of Dobhai. This Assignment will remain effective until
November 30, 2009 or as agreed by the parties hereto, thereafter if Dobhai is
unable to obtain all approvals required to make the payments due to Montana this
Assignment shall terminate with all rights title and interest held in the
Agreement to revert to Montana.



Entire Agreement



This Assignment constitutes the entire agreement between the parties and
supersedes every previous agreement, communication, expectation, negotiation,
representation or understanding, whether oral or written, express or implied,
statutory or otherwise, between the parties with respect to the subject matter
of this Assignment.



[Remainder of this page left intentionally blank]



2

--------------------------------------------------------------------------------

ARBITRATION
 
Any controversy or claim arising out of or relating to this Assignment, or any
breach thereof, having not been cured within the herein prescribed time, arising
out of or relating to the relationship between Montana (including any of its
parents, subsidiaries, officers, employees, affiliates, agents, and
representative, and the officers and employees of all such entitles) and Dobhai
(including any of its parents, subsidiaries, officers, employees, agents or
affiliates, and the officers and employees of all such entities) including,
without limitation, any claim that any terms in this Assignment are
unenforceable or otherwise avoidable, shall be submitted to binding arbitration
and shall be determined in accordance with the rules set out in the Commercial
Arbitration Act (British Columbia). Such Arbitration shall be conducted in
English before a sole arbitrator who shall be a Canadian national, selected in
accordance with said rules. The arbitration, including the rendering of the
award shall take place in Vancouver, British Columbia. The conflict of law rules
of the Province of British Columbia shall be applicable. Judgment upon the award
of the arbitrator may be entered in any court having jurisdiction thereon. This
clause shall not, however, limit Montana’s right to institute or join in any
petition or action before a bankruptcy court, as may be necessary in Montana’s
sole subjective judgment, to seek to receive from Dobhai payments due under this
Assignment. Furthermore, this provision shall not limit Dobhai’s or Montana’s
right to obtain any provisional remedy, including, without limitations,
injunctive relief, writs for recovery of possession or similar relief, from any
court of competent jurisdiction. Either party may invoke this paragraph after
providing thirty (30) days’ written notice to the other party. All costs of
arbitration shall be divided equally between the parties. Any award may be
enforced by a court of law.



ENTITLEMENT TO COSTS
 

If any legal action or dispute arises under this Assignment, arises by reason of
any asserted breach of it, or arises between the parties and is related in any
way to the subject matter of the Assignment, the prevailing party shall be
entitled to recover all costs and expenses, including reasonable attorneys’
fees, investigative costs, reasonable accounting fees and charges for experts.
The “prevailing party” shall be the party who obtains a final judgment in its
favor or a provisional remedy such as a preliminary injunction or who is
entitled to recover its reasonable costs of suit, whether or not the suit
proceeds to final judgment; if there is no court action, the prevailing party
shall be the party who wins any dispute. A party need not be awarded money
damages or all relief sought in order to be considered the “prevailing party” by
a court.



GOVERNING LAW AND ATTORNMENT



This Assignment is and will be deemed to be made in British Columbia and for all
purposes will be governed exclusively by and construed and enforced in
accordance with the laws prevailing in British Columbia, and the rights and
remedies of the parties will be determined in accordance with those laws. Each
party irrevocably attorns to the jurisdiction of the courts of British Columbia
and all courts having appellate jurisdiction thereover, and any proceeding
commenced or maintained in respect of or arising because of this Agreement will
be commenced or maintained only in such of those Courts as is appropriate.



AMENDMENT



This Assignment may not be amended except in writing executed by each of the
parties hereto.



ASSIGNMENT



No party may assign any right, benefit or interest in this Assignment without
the written consent of every other party, and any purported assignment without
such consent will be void.
FURTHER ASSURANCES

3

--------------------------------------------------------------------------------



Each party will, at its own expense and without expense to any other party,
execute and deliver such further agreements and other documents and do such
further acts and things as any other party reasonably requests to evidence,
carry out or give full force and effect to the intent of this Assignment.



BINDING EFFECT
 
This Assignment shall be binding upon and inure to the benefit of the parties,
their successors and assigns.
 

COUNTERPARTS
 
This Assignment may be executed in any number of counterparts with the same
effect as if every party to this Assignment had signed the same document, and
all counterparts will be construed together and will constitute one and the same
instrument.



IN WITNESS WHEREOF this Agreement was executed by the parties as of the day and
year first above written



Montana Mining Corp.               Dobhai Ventures, Inc.



/s/ Ruairidh Campbell                   /s/ Minaz Devji

Montana’s Signature                    Dobhai’s Signature
By: Ruairidh Campbell                  By: Minaz Devji
Its: Chief Executive Officer          Its: Chief Executive Officer



Consenting to this Assignment for the Purposes of the Agreement



Produced Water Solutions, Inc.



/s/ Al Radford

PWS’ Signature
By: Al Radford

Its: President



The Shareholders of Produced Water Solutions, Inc.



Canadian Prestige Ltd.     Maple Leaf Development Corp.



/s/ Al Radford                    /s/ Ken Weenink

CPL’s Signature     

By: Al Radford
Its: Owner
                                         /s/ Brian Gossen

                                         MLDC’s Signature
                                         By:Ken Weenink and Brian Gossen

                                         Its: Owners

4